Case 19-32253         Doc 22  Filed 12/26/19 Entered 12/26/19 21:46:53          Desc Main
                                Document     Page 1 of 3
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In re the matter of
                                                    BK NO.: 19-32253
CARMEN J. GONZALEZ                                  CHAPTER 13
a/k/a CARMEN J. HICKS GONZALEZ,

               Debtor.                              JUDGE TIMOTHY A. BARNES

                               NOTICE OF MOTION
TO:
      Carmen J. Gonzalez                          Co-Debtor:
      1724 East 54th Street                       Estate of Juana Carmen V. Gonzalez
      Unit E                                      c/o 1724 East 54th Street
      Chicago, IL 60615                           Unit E
      BY U.S. MAIL                                Chicago, IL 60615
                                                  BY U.S. MAIL

      David M. Siegel, Attorney for Debtor        BY ELECTRONIC TRANSMISSION
      Marilyn O. Marshall, Chapter 13 Trustee     BY ELECTRONIC TRANSMISSION

       PLEASE TAKE NOTICE that on January 16, 2020, at 9:30 a.m., or as soon
thereafter as Counsel may be heard, we shall appear before the Honorable TIMOTHY A.
BARNES, Bankruptcy Judge, at 219 South Dearborn Street, Courtroom #744, Chicago,
Illinois, and then and there present the attached Motion to Motion to Modify the
Automatic Stay and Co-Debtor Stay, a copy of which is hereby served upon you.


                                  PROOF OF SERVICE

       I, the undersigned attorney, certify that I served a copy of this Notice with Motion
to Modify the Automatic Stay and Co-Debtor Stay attached, upon the parties listed above,
by the methods specified, from 2056 Ridge Road, Homewood, Illinois 60430 before the
hour of 5:00 P.M. on the 26th day of December, 2019.

                                                BY: ________/s/ Terri M. Long________
                                                            TERRI M. LONG
LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301
Fax: : (708) 922-3302
Atty. for SPECIALIZED LOAN SERVICING, LLC, AS SERVICING AGENT FOR
DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
HARBORVIEW MORTGAGE LOAN TRUST 2005-9 MORTGAGE LOAN PASS-
THROUGH CERTIFICATES, SERIES 2005-9, its Successors and/or Assigns
Case 19-32253         Doc 22  Filed 12/26/19 Entered 12/26/19 21:46:53          Desc Main
                                Document     Page 2 of 3
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In re the matter of
                                                    BK NO.: 19-32253
CARMEN J. GONZALEZ                                  CHAPTER 13
a/k/a CARMEN J. HICKS-GONZALEZ,

               Debtor.                              JUDGE TIMOTHY A. BARNES

     MOTION TO MODIFY THE AUTOMATIC STAY AND CO-DEBTOR STAY

        Now comes SPECIALIZED LOAN SERVICING, LLC, AS SERVICING AGENT
FOR DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
HARBORVIEW MORTGAGE LOAN TRUST 2005-9 MORTGAGE LOAN PASS-
THROUGH CERTIFICATES, SERIES 2005-9, its successors and/or assigns, (hereinafter
referred to as “Movant”), a creditor herein, by TERRI M. LONG, its attorney, and moves
this Honorable Court for entry of an Order modifying the restraining provisions of §§362
and 1301 of the Bankruptcy Code, and in support thereof respectfully represents as
follows:

        1. On November 13, 2019, the Debtor herein filed a petition for relief under
Chapter 13 of the Bankruptcy Code.


        2.   The Debtor has an interest in property upon which Movant has a mortgage,
with a common address of 1724 E. 54th St., Chicago, Illinois 60615. As of December 22,
2019, the total debt was $485,516.28.


        3. According to the Debtor’s plan, the Debtor intends to surrender this property to
creditor.

        4. The co-mortgagor is deceased.

        5. To the extent that there are any heirs of the co-mortgagor Juana Carmen V.
Gonzalez, Movant is requesting relief from the §1301 co-debtor stay.
Case 19-32253      Doc 22     Filed 12/26/19 Entered 12/26/19 21:46:53            Desc Main
                                Document     Page 3 of 3

       6. SPECIALIZED LOAN SERVICING LLC services the loan on the Property
referenced in this motion. In the event the automatic stay in this case is modified, this case
dismisses, and/or the Debtor obtains a discharge and a foreclosure action is commenced on
the mortgaged property, the foreclosure will be conducted in the name of Movant or
Movant’s successor or assignee. Movant, directly or through an agent, has possession of
the Note. The Note is either made payable to Movant or has been duly endorsed. Movant
is the original mortgagee or beneficiary or the assignee of the Mortgage/Deed of Trust.


       7. Movant requests that Bankruptcy Rule 4001(a)(3) not apply to any Order
granting this motion.


       WHEREFORE, SPECIALIZED LOAN SERVICING, LLC, AS SERVICING
AGENT FOR DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE
FOR HARBORVIEW MORTGAGE LOAN TRUST 2005-9 MORTGAGE LOAN PASS-
THROUGH CERTIFICATES, SERIES 2005-9, its successors and/or assigns, prays that
this Honorable Court enter an Order modifying the restraining provisions of §§362 and
1301 of the Bankruptcy Code to permit the said Movant to foreclose its security interest in
certain real estate, with a common address 1724 E. 54th St., Chicago, Illinois 60615, and
for such other and further relief as this Court may deem just.

                                             SPECIALIZED LOAN SERVICING, LLC,
                                             AS SERVICING AGENT FOR DEUTSCHE
                                             BANK NATIONAL TRUST COMPANY, AS
                                             TRUSTEE           FOR     HARBORVIEW
                                             MORTGAGE LOAN TRUST 2005-9
                                             MORTGAGE LOAN PASS-THROUGH
                                             CERTIFICATES, SERIES 2005-9, its
                                             successors and/or assigns

                                              BY: ________/s/ Terri M. Long________
                                                          TERRI M. LONG
LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301
Fax: (708) 922-3302
Atty. for SPECIALIZED LOAN SERVICING, LLC, AS SERVICING AGENT FOR
DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
HARBORVIEW MORTGAGE LOAN TRUST 2005-9 MORTGAGE LOAN PASS-
THROUGH CERTIFICATES, SERIES 2005-9, its Successors and/or Assigns
